DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a display device comprising, along with other recited claim limitations, the third metal layer comprises a signal line, a source, and a drain, and the signal line, the source, and the drain are positioned in a same metal layer; a conductive layer disposed on the third metal layer, wherein the conductive layer comprises an anode and a connection portion, and the connection portion is connected to the signal line; a pixel definition layer disposed on the conductive layer, wherein the pixel definition layer comprises a first opening region and a second opening region; a light-emitting layer positioned in the first opening region; and a cathode disposed in the second opening region, and disposed on the light- emitting layer and the pixel definition layer, wherein the cathode is connected to the connection portion as amended on 5/10/2022 and as argued on pages 8-11 of the remarks filed on 5/10/2022. Claims 2-8 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 10, prior art failed to disclose or fairly suggest a display module comprising, along with other recited claim limitations, a third metal layer disposed on the first metal layer, wherein the third metal layer comprises a signal line, a source, and a drain, and the signal line, the source, and the drain are positioned in a same metal layer; a conductive layer disposed on the third metal layer, wherein the conductive layer comprises an anode and a connection portion, and the connection portion is connected to the signal line; a pixel definition layer disposed on the conductive layer, wherein the pixel definition layer comprises a first opening region and a second opening region; a light-emitting layer positioned in the first opening region; and 5 a cathode disposed in the second opening region, and disposed on the light- emitting layer and the pixel definition layer, wherein the cathode is connected to the connection portion, as amended on 5/10/2022 and as argued on pages 8-11 of the remarks filed on 5/10/2022. Claims 10-17 depend from claim 10 and hence are allowed for the same reason therein. 
Regarding Claim 19, prior art failed to disclose or fairly suggest an electronic device comprising, along with other recited claim limitations, the third metal layer comprises a signal line, a source, and a drain, and the signal line, the source, and the drain are positioned in a same metal layer; a conductive layer disposed on the third metal layer, wherein the conductive layer comprises an anode and a connection portion, and the connection portion is connected to the signal line; a pixel definition layer disposed on the conductive layer, wherein the pixel definition layer comprises a first opening region and a second opening region; a light-emitting layer positioned in the first opening region; and a cathode disposed in the second opening region, and disposed on the light- emitting layer and the pixel definition layer, wherein the cathode is connected to the connection portion as amended on 5/10/2022 and as argued on pages 8-11 of the remarks filed on 5/10/2022. Claim 20 depends from claim 19 and hence is allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/21/2022